Exhibit 10.4

 

INTEL CORPORATION

 

NON-EMPLOYEE DIRECTOR

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

UNDER THE 2004 EQUITY INCENTIVE PLAN

 

1. TERMS OF OPTION

 

This Nonqualified Stock Option Agreement (this “Agreement”), the Notice of Grant
of Stock Options delivered herewith (the “Notice of Grant”) and the Intel
Corporation 2004 Equity Incentive Plan (the “2004 Plan”), as such may be amended
from time to time, set forth the terms of your option identified in the Notice
of Grant.

 

2. NONQUALIFIED STOCK OPTION

 

This option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.

 

3. OPTION PRICE

 

The exercise price of this option (the “option price”) is 100% of the market
value of the common stock of Intel Corporation (“Intel”), $.001 par value (the
“Common Stock”), on the date of grant, as specified in the Notice of Grant.
“Market value” means the average of the highest and lowest sales prices of the
Common Stock as reported by NASDAQ.

 

4. TERM OF OPTION AND EXERCISE OF OPTION

 

This option shall be fully exercisable on and after one year from the date of
grant, subject to termination or acceleration as provided in this Agreement.
After the option has vested, you may exercise the option to purchase up to the
number of shares of the Common Stock set forth in the Notice of Grant (to the
extent that the option has not been previously exercised and subject only to
requirements of this Agreement, the Notice of Grant and the 2004 Plan).
Notwithstanding anything to the contrary in Sections 5 through 8 hereof, no part
of the option may be exercised after seven (7) years from the date of grant.

 

1.



--------------------------------------------------------------------------------

The process for exercising the option (or any part thereof) is governed by this
Agreement, the Notice of Grant and the 2004 Plan and by your agreements with
Intel’s stock plan administrator. Exercises of stock options will be processed
as soon as practicable. To the extent permitted by applicable law, the option
price may be paid (a) in cash, (b) by arrangement with Intel’s stock plan
administrator which is acceptable to Intel where payment of the option price is
made pursuant to an irrevocable direction to the broker to deliver all or part
of the proceeds from the sale of the shares of the Common Stock issuable under
the option to Intel, or (c) by delivery of any other lawful consideration
approved in advance by the Committee of the Board of Directors of Intel
established pursuant to the 2004 Plan (the “Committee”), or (d) in any
combination of the foregoing. Fractional shares may not be exercised. Shares of
the Common Stock will be issued as soon as practical. You will have the rights
of a stockholder only after the shares of the Common Stock have been issued. For
administrative or other reasons, Intel may from time to time suspend the ability
to exercise options for limited periods of time.

 

Notwithstanding the above, Intel shall not be obligated to deliver any shares of
the Common Stock during any period when Intel determines that the exercisability
of the option or the delivery of shares hereunder would violate any federal,
state or other applicable laws.

 

5. TERMINATION OF SERVICE AS DIRECTOR

 

Except as expressly provided otherwise in this Agreement, if your service as a
member of Intel’s Board of Directors terminates for any reason other than death,
Disablement (defined below), or Retirement (defined below), you may at any time
prior to ninety (90) calendar days from the date of such termination of service
exercise this option to the extent it was exercisable on the date of
termination. The option shall terminate at the close of business on the 90th day
to the extent that it is unexercised.

 

6. DEATH

 

Except as expressly provided otherwise in this Agreement, if you die during your
term of service as a director, the executor of your will, administrator of your
estate or any successor trustee of a grantor trust may exercise the option at
any time prior to 365 days from the date of death. The number of shares of the
Common Stock that may be acquired under the option upon exercise by the estate
or beneficiary shall equal the total number of shares of Common Stock subject to
the option, whether or not exercisable on the date of death, reduced by the
number of shares of Common Stock (if any) previously issued under the option.

 

Except as expressly provided otherwise in this Agreement, if you die prior to
ninety (90) days after termination of your service as a member of Intel’s Board
of

 

2.



--------------------------------------------------------------------------------

Directors, the executor of your will or administrator of your estate may
exercise the option at any time prior to 365 days from the date of termination
of your service as a director to the extent that it was exercisable on the date
of termination.

 

The option shall terminate at the close of business on the applicable expiration
date described in this Section 6, to the extent that it is unexercised.

 

7. DISABILITY

 

Except as expressly provided otherwise in this Agreement, if your service as a
member of Intel’s Board of Directors terminates due to your Disablement, you may
exercise the option, whether or not the option was exercisable on the date of
termination, up to 365 days from the date of termination. At the close of
business on the 365th day from the date of termination of service, the option
shall terminate to the extent that it is unexercised. For purposes of this
Agreement, “Disablement” means a physical condition arising from an illness or
injury, which renders an individual incapable of performing work in any
occupation. The determination as to an individual’s Disablement shall be made in
accordance with the standards and procedures of the then-current Long Term
Disability Plan maintained by Intel and shall be conclusive on all of the
parties.

 

8. RETIREMENT

 

If you retire from service as a member of Intel’s Board of Directors at or after
age 60 (“Retirement”), you may exercise the option at any time prior to 365 days
from the date of your Retirement, whether or not it was exercisable as of the
date of your Retirement. At the close of business on the 365th day from your
date of Retirement, the option shall terminate to the extent that it is
unexercised.

 

9. INCOME TAXES WITHHOLDING

 

Nonqualified stock options are taxable upon exercise. To the extent required by
applicable federal, state or other law, you shall make arrangements satisfactory
to Intel for the satisfaction of any withholding tax obligations that arise by
reason of an option exercise and, if applicable, any sale of shares of the
Common Stock. Intel shall not be required to issue shares of the Common Stock or
to recognize any purported transfer of shares of the Common Stock until such
obligations are satisfied. The Committee may permit these obligations to be
satisfied by having Intel withhold a portion of the shares of the Common Stock
that otherwise would be issued to you upon exercise of the option, or to the
extent permitted by the Committee, by tendering shares of the Common Stock
previously acquired.

 

3.



--------------------------------------------------------------------------------

10. NON-TRANSFERABILITY OF OPTION

 

Unless otherwise provided by Intel’s Board of Directors, each option shall be
transferable only

 

  (a) pursuant to your will or upon your death to your beneficiaries, or

 

  (b) by gift to your Immediate Family (defined below), partnerships whose only
partners are you or members of your Immediate Family, limited liability
companies whose only shareholders are you or members of your Immediate Family,
or trusts established solely for the benefit of you or members of your Immediate
Family.

 

For purposes of this Agreement, “Immediate Family” is defined as your spouse or
domestic partner, children, grandchildren, parents, or siblings.

 

With respect to transfers by gift, options are transferable only to the extent
the options are exercisable at the time of transfer. Any purported assignment,
transfer or encumbrance that does not qualify under subsections (a) and (b)
above shall be void and unenforceable against the Corporation.

 

Any option transferred by you pursuant to this section shall not be transferable
by the recipient except by will or the laws of descent and distribution.

 

The transferability of options is subject to any applicable laws of your country
of residence.

 

11. AMENDMENTS

 

The 2004 Plan and the option may be amended or altered by the Board of Directors
of Intel to the extent provided in the 2004 Plan.

 

12. THE 2004 PLAN AND OTHER AGREEMENTS; OTHER MATTERS

 

  (a) The provisions of this Agreement and the 2004 Plan are incorporated into
the Notice of Grant by reference. Certain capitalized terms used in this
Agreement are defined in the 2004 Plan.

 

This Agreement, the Notice of Grant and the 2004 Plan constitute the entire
understanding between you and Intel regarding the option. Any prior agreements,
commitments or negotiations concerning the option are superseded.

 

  (b) To the extent that the option refers to the Common Stock of Intel, and as
required by the laws of your residence, only authorized but unissued shares
thereof shall be utilized for delivery upon exercise by the holder in accord
with the terms hereof.

 

4.



--------------------------------------------------------------------------------

  (c) Because this Agreement relates to terms and conditions under which you may
purchase Common Stock of Intel, a Delaware corporation, an essential term of
this Agreement is that it shall be governed by the laws of the State of
Delaware, without regard to choice of law principles of Delaware or other
jurisdictions. The Committee may provide that any dispute as to this Agreement
shall be presented and determined in such forum as the Committee may specify,
including through binding arbitration.

 

5.